Citation Nr: 0929864	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  06-36 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for residuals of a gunshot wound to the right upper forearm, 
involving muscle groups VII and VIII.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran served on active duty from June 1963 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

This case was previously before the Board in July 2008 at 
which time the Board denied service connection claims for 
bilateral hearing loss and tinnitus and remanded the issue of 
entitlement to a disability rating in excess of 10 percent 
for service-connected residuals of a gunshot wound to the 
right upper forearm.  The actions requested in that Remand 
were undertaken.  In May 2009, the Board remanded the case 
again to address a due process matter.  That matter has been 
resolved and the case has returned to the Board for appellate 
consideration.  


FINDING OF FACT

The Veteran's residuals of a SFW of the right forearm are 
manifested by moderately severe, but not severe muscle 
impairment, and an asymptomatic scar.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
residuals of a gunshot wound of right forearm, involving 
muscle groups VII and VIII, have not been met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.56, 4.73, 
Diagnostic Codes 5307, 5308 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

The Board notes that in a case involving a rating increase, 
as is the case here, 38 U.S.C.A. § 5103(a) requires, at a 
minimum, that VA notify a claimant that, to substantiate a 
claim, the claimant must either provide, or ask the Secretary 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in the severity of the disability and the effect 
that the worsening has on the claimant's employment and daily 
life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Additionally, if the particular diagnostic code under which 
the claimant is currently rated authorizes higher disability 
ratings based on specific criteria beyond the noticeable 
effect of the worsening of the disability and its effect upon 
the claimant's employment and daily life, VA must provide, at 
least, general notice of the information and evidence 
necessary to establish these more specific criteria.  Id.

Here, the Board finds that all notification and development 
action needed to render a decision on the claim for a higher 
rating for a service-connected low back disability has been 
accomplished.  In particular, September 2004 and September 
2007 notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO also notified the Veteran that VA was 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  It requested that the Veteran identify any medical 
providers from whom he wanted the RO to obtain and consider 
evidence.  The RO also invited the Veteran to submit evidence 
in support of his claim.  Thereafter, the Veteran was 
afforded the opportunity to respond.  Hence, the Board finds 
that the Veteran has been afforded ample opportunity to 
submit information and/or evidence needed to substantiate his 
claim.

In addition, the specific notice requirements as discussed in 
the Vazquez-Flores case were provided to the Veteran in 
August 2008 which referenced consideration of medical or lay 
evidence demonstrating a worsening or increase in the 
severity of the disability and the effect that the worsening 
has on the claimant's employment and daily life in 
conjunction with adjudicating increased rating claims and 
included the rating criteria used for the evaluation of 
muscle injuries.  That notice letter provided the Veteran 
with an explanation of how VA rates a disability as well as 
how it determines an effective date.  Thereafter, the RO 
readjudicated the claim in a supplemental statement of the 
case issued in December 2008.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of fully compliant 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  The 
Board concludes that during the administrative appeal 
process, the Veteran was provided the information necessary 
such that the purposes of the notification have been met.  
Vazquez-Flores, 22 Vet. App. at 49.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  The Veteran's relevant service, VA, and private 
medical treatment records have been obtained.  He underwent 
VA medical examinations in May 2005 and November 2008.  Given 
the rating already assigned and the criteria that must be met 
in order to attain a higher rating, as will be discussed 
further below, the Board finds that these examinations, as 
well as the other clinical and lay evidence on file provides 
sufficient information to determine whether a higher rating 
is warranted and points out that the Veteran did not 
specifically request another examination in conjunction with 
the claim.

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  In light of the foregoing, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Board finds that the duty to notify and 
assist has been satisfied without any prejudice; 
consequently, the Board finds the claim ready for 
adjudication.

Factual Background

In a January 1980 rating decision, the RO granted service 
connection for residuals of a SFW of the right forearm, for 
which a 10 percent evaluation was assigned effective from 
September 1979, under Diagnostic Code 5307.  In a December 
2008 rating decision it determined that a clear and 
unmistakable error had been made with respect to the 
initially assigned effective date and an earlier effective 
date of February 1977 was assigned.  

The grant was based upon STRs which include a January 1967 
record indicating that the Veteran had sustained a through 
and through penetrating GSW of the right forearm, following 
which he complained of numbness extending to both the dorsal 
and volar aspects of the all of the digits, except the fifth.  
There was no motor loss noted.  Examination revealed sensory 
loss of both the radial and median distribution of the hand 
and lower forearm.  X-ray films of the right arm did not 
reveal any evidence of retained metallic fragments.  The 
Veteran underwent delayed closure of the wound following 
which there was good healing with excellent motor function 
and some return of sensory innervation, although there 
remained some reduced sensation along the median and radial 
distribution of the right hand.

The grant was also based on findings made upon VA examination 
conducted in November 1979, at which time the Veteran 
complained of right hand numbness between the lateral 
surfaces of the 2nd to 5th fingers.  VA X-ray films dated in 
November 1979 revealed no fracture or bone destruction and no 
evidence of opaque foreign bodies.  

In July 2004, the Veteran filed an increased rating claim for 
the right forearm GSW residuals.  He stated that the 
disability had become more severe and was impacting his upper 
right arm and shoulder and reported having symptoms of pain 
and numbness over the entire arm and shoulder.  

A private medical record dated in February 2004 reflects that 
diagnoses of right shoulder impingement syndrome with partial 
rotator cuff tear and advanced osteoarthritis were diagnosed, 
based on findings made upon MRI studies.  Also on file is a 
February 2004 statement from the Veteran's employer 
indicating that the Veteran was medically retired from the 
heating and ventilating company he had been employed with, 
due to right shoulder and arm disabilities. 

A VA examination was conducted in May 2005 and the claims 
folder was reviewed.  A history of a through and through GSW 
of the right forearm with no bone injury and no artery or 
nerve damage was noted.  The report indicated that over the 
years, the Veteran experienced some occasional aching and it 
was noted that repetitive use caused pain, soreness and 
tenderness in the arm.  The report stated that the Veteran 
had been doing sheet metal work, but was unable to continue 
this and was unemployed.  Physical examination of the forearm 
revealed a 2 cm wound on the volar radial side with an exit 
wound over the ulnar side of the proximal forearm.  There was 
no tenderness or soreness and no evidence of muscle, artery, 
nerve, bone or joint damage.  Strength was described as 
excellent.  It was noted that there was no evidence on 
examination that repetitive use caused increased aching, 
pain, soreness, tenderness or fatigability.  No X-ray films 
were taken.  A diagnosis of residual GSW, right upper 
forearm, was made. 

An examination of the Veteran's right shoulder was also 
conducted in May 2005 at which time right shoulder arthritis 
with a partial cuff tear was diagnosed.  The examiner opined 
that this was not related to the service connected GSW, but 
rather represented a separate condition probably secondary to 
heavy repetitive use.  

The Veteran was seen for another VA evaluation in June 2006.  
At that time, the Veteran complained of right hand numbness 
related to a GSW sustained in service.  It was noted that the 
Veteran reported having difficulty with any upper body 
activity, without experiencing significant numbness.  The 
examiner opined that it was as likely as not that the GSW 
with residual nerve damage of the right upper extremity 
limited the Veteran's work activities and abilities.

The record includes a statement from the Veteran's employer 
dated in November 2007, indicating that the Veteran had been 
working full-time since July 2006 as a sheet metal worker, 
but had to cut back to part-time due to a right forearm 
disability.  

A VA examination was conducted in November 2008 and the 
claims folder was reviewed.  The report indicated that the 
Veteran was right-handed.  The Veteran gave a history of 
having worked in sheet metal for 39 years and the report 
stated that the Veteran still worked part-time.  He reported 
that gripping anything vibrating increased the pain.  He 
complained of pain daily and reported that flare-ups also 
occurred daily assessed as 9/10 in pain and reported that he 
could not throw a ball.  Physical examination revealed 3/5 
strength in the right hand.  The Veteran reported having 
numbness in the palm of the hand after gripping for 45 
seconds, which resolved within minutes thereafter.  There was 
full range of motion of the elbow.  The report noted tendon 
damage in the supination to 40 degrees and in pronation to 90 
degrees, with complaints of pain and aching of the forearm.  
The Veteran complained of loss of strength and endurance in 
conjunction with his daily occupation as a sheet metal 
worker.  X-ray films of the right elbow were normal.  A right 
through and through GSW with chronic pain, decreased range of 
motion and numbness surrounding the exit wound was diagnosed.     



Legal Analysis

The Veteran maintains that a disability evaluation in excess 
of 30 percent is warranted for residuals of a GSW to the 
right upper forearm.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present. 38 C.F.R. § 4.2;  
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

A recent decision the Court has held that in determining the 
present level of a disability for any increased disability 
rating claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule. Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. 4.6 (2008).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Throughout the appeal period extending from July 28, 2004 
(the date of the claim for increase), service-connected 
residuals of a SFW to the right forearm (damage to Muscle 
Groups VII and VIII) have been rated as 30 percent disabling 
under Diagnostic Code 5307.  Muscle injuries of the forearm 
and hands are rated under Diagnostic Codes 5307 through 5309.  
The record shows that the Veteran is right-handed or that his 
right hand is his dominant side. 

Diagnostic Code 5307 rates disabilities of Muscle Group VII, 
which pertains to muscles arising from the internal condyle 
of the humerus, flexors of the carpus, and long flexors of 
the fingers, and thumb, pronator, which affect the flexion of 
wrist and fingers.  38 C.F.R. § 4.73 (2008).

Diagnostic Code 5308 rates the disabilities of Muscle Group 
VIII, which pertains to muscles arising mainly from external 
condyle of humerus, extensors of carpus, fingers, and thumb, 
and supinator, which affect the extension of wrist, fingers, 
and thumb and abduction of thumb.  38 C.F.R. § 4.73 (2008).

Under Diagnostic Code 5307 for dominant hand: an evaluation 
of 10 percent is warranted for moderate functional 
impairment; 30 percent evaluation is warranted for 
moderately-severe functional impairment and a 40 percent 
evaluation is warranted for severe functional impairment.  38 
C.F.R. § 4.73, Diagnostic Code 5307 (2008).  

38 C.F.R. § 4.56, the regulation governing the evaluation of 
muscle disabilities, provides: (a) An open comminuted 
fracture with muscle or tendon will be rated as a severe 
injury of the muscle group involved unless, for locations 
such as in the wrist or over the tibia, evidence establishes 
that the muscle damage is minimal; (b) A through-and-through 
injury with muscle damage shall be evaluated as no less than 
a moderate injury for each group of muscles damaged; (c) For 
VA rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement; (d) Under Diagnostic Codes 5303 
through 5323, disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe or 
severe as follows:

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups.  Objective findings should also include 
indications on deep palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles contemplates through and through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  38 C.F.R. § 4.56(d)(4).

If present, the following are also signs of severe muscle 
damage: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile; (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) Diminished muscle excitability to pulsed 
electrical current in electro-diagnostic tests; (D) Visible 
or measurable atrophy; (E) Adaptive contraction of an 
opposing group of muscles; (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle; and (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

The Board finds that the evidence does not indicate a severe 
disability of the muscles of Group VII on the right side.

The history of the injury sustained in January 1967 indicates 
that the Veteran sustained a through and through penetrating 
GSW of the right forearm, following which he complained of 
numbness in the hand and fingers.  Clinical findings revealed 
no motor loss, but revealed evidence of sensory loss of both 
the radial and median distribution of the hand and lower 
forearm.  X-ray films of the right arm did not reveal any 
evidence of retained metallic fragments.  The Veteran 
underwent delayed closure of the wound following which there 
was good healing with excellent motor function and some 
return of sensory innervation, with reduced sensation along 
the median and radial distribution of the right hand.

The currently manifested residuals of the GSW include daily 
pain, occasional numbness, decreased strength of 3/5 in the 
right hand, limited motion in supination and some loss of 
endurance.  X-ray films taken in 2005 and 2008 revealed no 
evidence of any retained fragments.  Also noted is an 
asymptomatic scar.  The file contains a VA medical opinion 
and statements from the Veteran and his employer to the 
effect that the GSW with residual nerve damage of the right 
upper extremity limited the Veteran's work activities and 
abilities.  The enumerated criteria supporting a finding of a 
moderately severe muscle injury specifically contemplate 
evidence of inability to keep up with work requirements.  In 
essence, the findings are entirely consistent with the 
characteristics of a moderately severe disability of the 
muscles under 38 C.F.R. § 4.56(d)(3).  

In contrast, the history and current manifestations do not 
meet essentially any of the criteria discussed under 
38 C.F.R. § 4.56(d)(4), identifying severe muscle injuries.  
In this regard, the Board notes that 38 C.F.R. § 4.56(d) is 
essentially a totality-of- circumstances test and no single 
factor is per se controlling.  See Tropf v. Nicholson, 20 
Vet. App. 317 (2006); see also Robertson v. Brown, 5 Vet. 
App. 70 (1993).  In this regard there is no evidence of 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track; palpation showing loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area; muscles swelling and hardening abnormally in 
contraction.  Moreover, tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side were not indicative of severe 
impairment of function.  

In addition, there is no X-ray evidence of minute multiple 
scattered foreign bodies indicating intramuscular trauma and 
explosive effect of the missile; and no evidence of adhesion 
of scar to one of enumerated bones, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle; diminished muscle 
excitability to pulsed electrical current in electro-
diagnostic tests; visible or measurable atrophy; adaptive 
contraction of an opposing group of muscles; atrophy of 
muscle groups not in the track of the missile, particularly 
of the trapezius and serratus in wounds of the shoulder 
girdle; or induration or atrophy of an entire muscle 
following simple piercing by a projectile.  See 38 C.F.R. § 
4.56 (d)(4).

Further, there is no basis for a separate rating for a scar 
as the scarring has not been shown to be anything but 
asymptomatic and the criteria for the assignment of a 
compensable disability rating for scarring under Diagnostic 
Codes 7801 to 7805 have not been met.

Finally, the Board would point out that the rating schedule 
represents as far as practicable, the average impairment of 
earning capacity. Ratings will generally be based on average 
impairment.  38 C.F.R. § 3.321(a), (b) (2008).  To afford 
justice in exceptional situations, an extraschedular rating 
can be provided.  38 C.F.R. § 3.321(b).

The United States Court of Appeals for Veterans Claims 
(Court) clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

The Veteran's symptoms associated with his service-connected 
residuals of GSW of the right forearm with muscle damage 
cause weakness and pain of the right arm that impacts his 
ability to do certain activities at home and at work.  Such 
impairment is contemplated by the applicable rating criteria.  
The rating criteria reasonably describe the Veteran's 
disability.  Referral for consideration of an extraschedular 
rating is, therefore, not warranted.



In sum, the medical evidence demonstrates that the Veteran is 
not entitled to a disability rating in excess of 30 percent 
for GSW residuals of the right forearm.   As such, the claim 
for an increased disability evaluation for residuals of a GSW 
of the right forearm under Diagnostic Code 5307 is denied.  
38 C.F.R. § 4.73 (2008).  Since the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application, and the claim must be 
denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an evaluation in excess of 30 percent for 
residuals of gunshot wound of right forearm, involving muscle 
groups VIII and VII, is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


